NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


QUARTEZ DAVIS,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-4808
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Wayne M. Durden, Judge.

Quartez Davis, pro se.




PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and MORRIS, JJ., Concur.